DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1 line 2, it appears that --a--- should be inserted prior to “first conductor guide wall”.  See also claims 7 and 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 4, 6-8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun (US 5,340,335).  
Regarding claim 1, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having [a] first conductor guide wall (top 26, Fig. 3), a wedge guide wall (bottom 26), and a rear wall between the first conductor guide wall and the wedge guide wall (24), wherein the guide walls and rear wall form a wedge receiving channel; a terminal pad (36) extending from the frame such that the terminal 
Regarding claim 2, Haun discloses the terminal pad extending from the rear wall (i.e. direction wise) of the frame such that the terminal pad is substantially perpendicular to the rear wall (i.e. at least a part of).  
Regarding claim 3, Haun discloses the terminal pad extends from the wedge guide wall (i.e. direction wise) of the frame such that the terminal pad is substantially perpendicular to the frame (i.e. at least a part of).  
Regarding claim 4, Haun discloses the at least one mounting aperture being a smooth bore aperture (38).  
Regarding claim 6, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.  

Regarding claim 7, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having first conductor guide wall (top 26), a wedge guide wall (bottom 26), and a rear wall (24) between the first conductor guide wall and the wedge guide wall, wherein the guide walls and rear wall form a wedge receiving channel; a terminal pad (36) extending from the rear wall (direction wise) of the frame 
Regarding claim 8, Haun discloses the at least one mounting aperture being a smooth bore aperture (38).  
Regarding claim 10, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.  

Regarding claim 11, Haun discloses a wedge type electrical power connector assembly comprising: a frame (22) having first conductor guide wall (top 36), a wedge guide wall (bottom 26), and a rear wall (24) between the first conductor guide wall and the wedge guide wall, wherein the guide walls and rear wall form a wedge receiving channel; 14Attorney Docket No. 117-0240US a terminal pad (36) extending from the wedge guide wall (direction wise) of the frame such that the terminal pad is parallel to a longitudinal axis of the frame, the terminal pad having at least one mounting aperture extending therethrough; and a wedge assembly (40) having a wedge (40) and a fastener (60), the wedge having a body shaped to fit within the wedge receiving channel of the frame and a fastener holder (54, 56) extending from the body, wherein the body has a top wall (46) with a 
Regarding claim 12, Haun discloses the at least one mounting aperture being a smooth bore aperture.  
Regarding claim 14, Haun discloses the fastener being movably coupled to the fastener holder, and wherein the frame includes a bore (32) configured to receive the fastener.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haun in view of Yang (KR 2019-0045821).
	Yang teaches a terminal pad (120) with at least one mounting aperture being a threaded aperture (see Figures 3 and 5).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded aperture, as taught by Yang, in order to provide a simple and reliable connection to the desired mating interface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833